DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 7-12, 15-16, 18-19, 21-24 are currently pending. With the cancelation of claim 13-14, the claims all stand as allowable over the closest prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 7 and 18 both detail that the second part is structured as a flexible blister, dome or hemisphere where it is more flexible than the claimed first part. Parvizi (US Publication 2017/0281036) is the closest prior art of record and discloses that a first inner part 210 with a second outer part 216. Though 216 can flex due to the nature of its structure as seen from Figure 13 (where the tabs bend inward to clip into 212 to prevent it from popping out unexpectedly) the skilled artisan would never consider it a flexible blister, dome or hemisphere as that part already exists in this design at element 220. The skilled artisan before the effective filing date would not have arrived at the presently claimed invention without the express use of the Applicant's original disclosure as a blueprint for doing so.
Claim 15, also previously found to be allowable (02/05/2021), includes structural details regarding the inner part, gel conduit, gel distributor, gel chamber with a recess which in combination differentiate over the closest prior art of record. Kelso (US Publication 2012/0107811) teaches additional conduits, holes, and a chamber but not in the claimed configuration not with anything that might reasonably be considered a gel .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794